Citation Nr: 0310744	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-129 10	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUE

Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




INTRODUCTION

The veteran served on active duty to September 1976 to 
September 1996. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 RO decision which denied the 
veteran's claim of service connection for allergic rhinitis.  
In January 2002, the Board directed that evidentiary 
development be completed on the veteran's claim prior to 
appellate review.  67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(38 C.F.R. § 19.9(a)(2)).  


REMAND

Specifically, in January 2002, the Board directed that the 
veteran undergo an appropriate examination, and an opinion be 
rendered whether the veteran had chronic rhinitis which was 
more likely than not related to any inservice findings.  
Pursuant to the Board's directives, the veteran underwent a 
nose, sinus, larynx and pharynx examination and a respiratory 
examination in April 2003.  This evidence has not been 
considered by the RO and the veteran has not waived initial 
RO consideration of this evidence; as such, the case must now 
be remanded.  38 C.F.R. § 20.1304; Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, Nos. 02-
7304, 02-7305, 02-7316, slip op. at __(Fed. Cir. 2003).
 
Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should review all the evidence, 
particularly including the April 2003 VA 
examination findings, and readjudicate 
the claim of service connection for 
allergic rhinitis.  If the benefit being 
sought by the veteran are not resolved to 
his satisfaction, he and his 
representative should be sent a 
supplemental statement of the case, which 
addresses all newly submitted evidence.  
Then, the case should be returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


